UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10303 Buffalo Funds (Exact name of Registrant as specified in charter) 5420 West 61st Place Shawnee Mission, KS66205 (Address of principal executive offices) (Zip code) Kent W. Gasaway 5420 West 61st Place Shawnee Mission, KS66205 (Name and address of agent for service) (913) 384-1513 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2012 Date of reporting period: December 31, 2011 Item 1. Schedule of Investments. Buffalo China Fund Schedule of Investments December 31, 2011 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 94.98% Consumer Discretionary - 14.63% Automobiles - 4.12% Dongfeng Motor Group Co. Ltd. - Class H $ Hotels, Restaurants & Leisure - 0.67% Fairwood Holdings Ltd. Specialty Retail - 8.67% China ZhengTong Auto Services Holdings Ltd. (a) Emperor Watch & Jewellery Ltd. Lentuo Internationl Inc. - ADR (a) Oriental Watch Holdings Ltd. Textiles, Apparel & Luxury Goods - 1.17% Stella International Holdings Ltd. Total Consumer Discretionary (Cost $4,131,993) Consumer Staples - 6.12% Food Products - 4.88% Asian Citrus Holdings Ltd. Asian Citrus Holdings Ltd. Biostime International Holdings Ltd. China Agri-Industries Holdings Ltd. Personal Products - 1.24% Hengan International Group Co. Ltd. Total Consumer Staples (Cost $1,173,618) Energy - 18.32% Oil, Gas & Consumable Fuels - 18.32% China Petroleum & Chemical Corp. - Class H China Shenhua Energy Co. CNOOC Ltd. PetroChina Company Ltd. Yanzhou Coal Mining Company Ltd. - Class H Total Energy (Cost $2,294,573) Financials - 16.66% Commercial Banks - 7.02% Agricultural Bank of China Ltd. - Class H Bank Of China Ltd. - Class H China Construction Bank - Class H Industrial & Commercial Bank of China Ltd. - Class H Insurance - 9.64% AIA Group Ltd. China Life Insurance Co., Ltd. - Class H PICC Property and Casuality Co. Ltd. - Class H (a) Total Financials (Cost $3,759,364) Health Care - 2.44% Biotechnology - 1.71% 3SBio,Inc. - ADR (a) Health Care Equipment & Supplies - 0.73% Mindray Medical International Ltd. - ADR Total Health Care (Cost $495,180) Industrials - 6.63% Airlines - 2.96% China Southern Airline Co. Ltd. - Class H (a) Electrical Equipment - 0.58% Dongfang Electric Corp. Ltd. - Class H Machinery - 1.63% Zoomlion Heavy Industry Science and Technology Development Co., Ltd. - Class H Transportation Infrastructure - 1.46% Anhui Expressway Co. Total Industrials (Cost $1,018,421) Information Technology - 3.75% Internet Software & Services - 2.02% ChinaCache International Holdings Ltd. - ADR (a) Tencent Holdings Ltd IT Services - 1.73% Travelsky Technology Ltd. - Class H Total Information Technology (Cost $1,032,368) Materials - 8.42% Chemicals - 3.32% China BlueChemical Ltd. - Class H Construction Materials - 4.04% Anhui Conch Cement Co. Ltd. China Shanshui Cement Group Metals & Mining - 1.06% Jiangxi Copper Company Ltd. - Class H Total Materials (Cost $1,289,808) Telecommunication Services - 13.94% Diversified Telecommunication Services - 8.58% China Communications Services Corp. Ltd. - Class H China Telecom Corp. Ltd. - Class H China Unicom Ltd. Wireless Telecommunication Services - 5.36% China Mobile Ltd. Total Telecommunication Services (Cost $2,602,485) Utilities - 4.07% Independent Power Producers & Energy Traders - 3.33% Datang International Power Generation Company Ltd. - Class H Huaneng Power International, Inc. - Class H Water Utilities - 0.74% Guangdong Investment Ltd. Total Utilities (Cost $1,065,846) TOTAL COMMON STOCKS (Cost $18,863,656) SHORT TERM INVESTMENTS - 1.22% Investment Company - 1.22% $ Fidelity Institutional Government Portfolio - 0.01% (b) Total Investment Company TOTAL SHORT TERM INVESTMENTS (Cost $249,690) Total Investments (Cost ($19,113,346) - 96.20% Other Assets in Excess of Liabilities - 3.80% TOTAL NET ASSETS - 100.00% $ ADR American Depositary Receipt (a) Non Income Producing. (b) 7-day yield. The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. As of December 31, 2011, the country diversification was as follows: Fair Value Percentage China 51.31% Hong Kong 43.67% Total Common Stock and Warrants 94.98% Total Short Term Investment 1.22% Total Investments 96.20% Other Assets in Excess of Liabilities 3.80% TOTAL NET ASSETS 100.00% The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo Flexible Income Fund Schedule of Investments December 31, 2011 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 53.50% Consumer Discretionary - 0.82% Hotels, Restaurants & Leisure - 0.82% McDonald's Corp. $ Total Consumer Discretionary (Cost $1,457,184) Consumer Staples - 15.61% Beverages - 3.74% The Coca Cola Co. Dr. Pepper Snapple Group, Inc. PepsiCo, Inc. (a) Food & Staples Retailing - 3.66% Costco Wholesale Corp. Sysco Corp. Wal-Mart Stores, Inc. Food Products - 3.20% Campbell Soup Co. (a) ConAgra Foods, Inc. (a) Kellogg Co. Kraft Foods Inc. - Class A Household Products - 5.01% The Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. The Procter & Gamble Co. Total Consumer Staples (Cost $30,540,275) Energy - 12.51% Energy Equipment & Services - 1.40% Patterson-UTI Energy, Inc. (a) Schlumberger Ltd. (a)(c) Oil, Gas & Consumable Fuels - 11.11% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Hess Corp. HollyFrontier Corp. (a) Marathon Oil Corp. Marathon Petroleum Corp. Royal Dutch Shell PLC - ADR (a)(c) Total Energy (Cost $17,909,088) Financials - 4.13% Insurance - 4.13% The Allstate Corp. Chubb Corp. Cincinnati Financial Corp. Total Financials (Cost $9,523,689) Health Care - 7.01% Health Care Equipment & Supplies - 0.40% Baxter International, Inc. Pharmaceuticals - 6.61% Abbott Laboratories Eli Lilly & Co. (a) GlaxoSmithKline, PLC - ADR (c) Johnson & Johnson Pfizer, Inc. Total Health Care (Cost $14,268,191) Industrials - 6.75% Aerospace & Defense - 1.50% The Boeing Co. (a) Commercial Services & Supplies - 2.62% Pitney Bowes, Inc. (a) Waste Management Inc. Industrial Conglomerates - 2.63% General Electric Co. Total Industrials (Cost $15,795,145) Information Technology - 4.14% Semiconductors & Semiconductor Equipment - 2.02% Applied Materials, Inc. Intel Corp. (a) Software - 2.12% Microsoft Corp. (a) Total Information Technology (Cost $9,086,292) Materials - 1.39% Chemicals - 1.39% The Dow Chemical Co. E.I. du Pont de Nemours & Co. Total Materials (Cost $3,133,290) Telecommunication Services - 0.11% Diversified Telecommunication Services - 0.11% CenturyLink Inc. Total Telecommunication Services (Cost $239,847) Utilities - 1.03% Gas Utilities - 0.45% Questar Corp. Multi-Utilities - 0.58% OGE Energy Corp. Total Utilities (Cost $1,860,857) TOTAL COMMON STOCKS (Cost $103,813,858) CONVERTIBLE BONDS - 0.37% Health Care - 0.37% Biotechnology - 0.37% Amylin Pharmaceuticals, Inc. 3.000%, 06/15/2014 Total Health Care (Cost $893,263) TOTAL CONVERTIBLE BONDS (Cost $893,263) CORPORATE BONDS - 31.01% Consumer Discretionary - 8.32% Diversified Consumer Services - 1.24% Carriage Services, Inc. 7.875%, 01/15/2015 Hotels, Restaurants & Leisure - 1.34% Isle of Capri Casinos 7.000%, 03/01/2014 Leisure Equipment & Products - 0.76% Brunswick Corp. 7.375%, 09/01/2023 Meda - 3.92% Lions Gate Entertainment Inc. 10.250%, 11/01/2016 (c) Specialty Retail - 1.06% Sonic Automotive, Inc. 9.000%, 03/15/2018 United Auto Group, Inc. 7.750%, 12/15/2016 Total Consumer Discretionary (Cost $20,343,351) Consumer Staples - 2.98% Food & Staples Retailing - 1.63% The Pantry, Inc. 7.750%, 02/15/2014 Food Products - 1.35% Smithfield Foods, Inc. 7.750%, 07/01/2017 Total Consumer Staples (Cost $6,926,915) Energy - 7.34% Energy Equipment & Services - 0.77% Hornbeck Offshore Services, Inc. 6.125%, 12/01/2014 8.000%, 09/01/2017 Oil, Gas & Consumable Fuels - 6.57% Berry Petroleum Co. 8.250%, 11/01/2016 Frontier Oil Corp. 8.500%, 09/15/2016 Goodrich Petroleum Corp. 8.875%, 03/15/2019 (b) Swift Energy Co. 7.125%, 06/01/2017 United Refining Co. 10.500%, 02/28/2018 Total Energy (Cost $17,541,303) Health Care - 3.05% Health Care Providers & Services - 1.69% CHS/Community Health Systems, Inc. 8.875%, 07/15/2015 ExamWorks Group, Inc. 9.000%, 07/15/2019 (b) Pharmaceuticals - 1.36% Warner Chilcott Corp. 7.750%, 09/15/2018 (c) Total Health Care (Cost $7,201,638) Industrials - 6.69% Commercial Services & Supplies - 2.05% Iron Mountain, Inc. 6.625%, 01/01/2016 RR Donnelley & Sons Co. 8.600%, 08/15/2016 Construction & Engineering - 1.24% Tutor Perini Corp. 7.625%, 11/01/2018 Consumer Services & Supplies - 1.02% Interface, Inc. 9.500%, 02/01/2014 Road & Rail - 2.38% Kansas City Southern de Mexico SA de CV 8.000%, 02/01/2018 (c) Quality Distribution LLC/QD Capital Corp. 9.875%, 11/01/2018 Total Industrials (Cost $16,016,794) Information Technology - 2.63% Electronic Equipment, Instruments & Components - 0.95% Kemet Corp. 10.500%, 05/01/2018 IT Services - 0.85% iGate Corp. 9.000%, 05/01/2016 (b) Software - 0.83% Audatex North America, Inc. 6.750%, 06/15/2018 Total Information Technology (Cost $6,333,819) TOTAL CORPORATE BONDS (Cost $74,363,820) SHORT TERM INVESTMENTS - 13.03% Investment Company - 13.03% $ Fidelity Institutional Government Portfolio - 0.01% (d) The STIT-Treasury Portfolio - 0.02% (d) Total Investment Company TOTAL SHORT TERM INVESTMENTS (Cost $31,902,248) Total Investments (Cost ($210,973,189) - 97.91% Other Assets in Excess of Liabilities - 2.09% TOTAL NET ASSETS - 100.00% $ ADR American Depositary Receipt PLC Public Limited Company (a) Portions of these investments are segregated as collateral for open written option contracts. (b) Restricted security deemed liquid. The total value of restricted securities is $5,455,500 (2.23% of net assets) at December 31, 2011. (c) Foreign Issued Security. The total value of these securities amounted to $25,361,363 (10.36% of net assets) at December 31, 2011. (d) 7-day yield. The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows*: Cost of investments $ Premium on options written Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo Flexible Income Fund Schedule of Options Written December 31, 2011 (Unaudited) Contracts Value CALL OPTIONS The Boeing Co. Expiration: January 2012, Exercise Price: $75.00 $ Campbell Soup Co. 50 Expiration: February 2012, Exercise Price: $34.00 ConAgra Foods, Inc. 30 Expiration: January 2012, Exercise Price: $27.00 Eli Lilly & Co. 25 Expiration: January 2012, Exercise Price: $43.00 HollyFrontier Corp. 50 Expiration: January 2012, Exercise Price: $24.50 Expiration: January 2012, Exercise Price: $25.50 Intel Corp. Expiration: January 2012, Exercise Price: $25.00 Microsoft Corp. Expiration: January 2012, Exercise Price: $27.50 Patterson-UTI Energy, Inc. 20 Expiration: January 2012, Exercise Price: $21.00 PepsiCo, Inc. Expiration: January 2012, Exercise Price: $67.50 Pitney Bowes, Inc. Expiration: January 2012, Exercise Price: $19.00 Royal Dutch Shell PLC Expiration: January 2012, Exercise Price: $75.00 Schlumberger Ltd. Expiration: January 2012, Exercise Price: $72.50 Total Written Option (Premium received $54,572) $ Buffalo Growth Fund Schedule of Investments December 31, 2011 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 93.73% Consumer Discretionary - 11.90% Auto Components - 2.67% Gentex Corp. $ Johnson Controls, Inc. Hotels, Restaurants & Leisure - 4.95% McDonald's Corp. Starwood Hotels & Resorts Worldwide, Inc. Yum! Brands, Inc. Household Durables - 2.08% Harman International Industries, Inc. Specialty Retail - 1.27% Abercrombie & Fitch Co. - Class A Textiles, Apparel & Luxury Goods - 0.93% Ralph Lauren Corp. Total Consumer Discretionary (Cost $49,322,130) Consumer Staples - 1.07% Beverages - 1.07% The Coca Cola Co. Total Consumer Staples (Cost $3,926,426) Energy - 5.23% Energy Equipment & Services - 5.23% Baker Hughes, Inc. Lufkin Industries, Inc. Schlumberger Ltd. (b) Total Energy (Cost $27,036,941) Financials - 6.08% Capital Markets - 2.59% Affiliated Managers Group, Inc. (a) T. Rowe Price Group Inc. Diversified Financial Services - 3.49% JPMorgan Chase & Co. MSCI, Inc. (a) Total Financials (Cost $28,434,044) Health Care - 15.24% Health Care Equipment & Supplies - 5.55% Align Technology, Inc. (a) Baxter International, Inc. Haemonetics Corp. (a) Life Sciences Tools & Services - 3.46% Agilent Technologies, Inc. (a) Charles River Laboratories International, Inc. (a) Pharmaceuticals - 6.23% Abbott Laboratories Allergan, Inc. Johnson & Johnson Total Health Care (Cost $61,473,278) Industrials - 11.92% Aerospace & Defense - 2.23% The Boeing Co. Air Freight & Logistics - 2.50% FedEx Corp. Electrical Equipment - 1.94% Emerson Electric Co. Industrial Conglomerates - 3.22% 3M Co. General Electric Co. Machinery - 1.42% Chart Industries, Inc. (a) Professional Services - 0.61% The Corporate Executive Board Co. Total Industrials (Cost $50,848,499) Information Technology - 37.90% Communications Equipment - 9.37% Cisco Systems, Inc. Juniper Networks, Inc. (a) Motorola Solutions, Inc. QUALCOMM Inc. Computers & Peripherals - 5.46% Apple Inc. (a) NetApp, Inc. (a) Electronic Equipment, Instruments & Components - 1.82% National Instruments Corp. Internet Software & Services - 8.11% Akamai Technologies, Inc. (a) Ancestry.com, Inc. (a) eBay Inc. (a) Google Inc. - Class A (a) IT Services - 1.49% Visa Inc. Semiconductors & Semiconductor Equipment - 7.17% Altera Corp. Applied Materials, Inc. Broadcom Corp. - Class A KLA-Tencor Corp. Texas Instruments, Inc. Software - 4.48% Electronic Arts Inc. (a) Oracle Corp. Total Information Technology (Cost $162,988,808) Materials - 4.39% Chemicals - 4.39% FMC Corp. Monsanto Co. Praxair, Inc. Total Materials (Cost $17,843,442) TOTAL COMMON STOCKS (Cost $401,873,568) SHORT TERM INVESTMENTS - 5.22% Investment Company - 5.22% $ Fidelity Institutional Government Portfolio - 0.01% (c) Total Investment Company TOTAL SHORT TERM INVESTMENTS (Cost $23,261,576) Total Investments (Cost ($425,135,144) - 98.95% Other Assets in Excess of Liabilities - 1.05% TOTAL NET ASSETS - 100.00% $ (a) Non Income Producing. (b) Foreign Issued Security. The total value of these securities amounted to $9,057,906 (2.03% of net assets) at December 31, 2011. (c) 7-day yield. The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo High Yield Fund Schedule of Investments December 31, 2011 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 3.69% Consumer Discretionary - 1.03% Hotels, Restaurants & Leisure - 1.03% WMS Industries Inc. (a) $ Total Consumer Discretionary (Cost $1,600,188) Consumer Staples - 0.54% Food Products - 0.54% Kraft Foods Inc. - Class A Total Consumer Staples (Cost $1,072,894) Financials - 0.48% Diversified Financial Services - 0.48% JPMorgan Chase & Co. Total Financials (Cost $1,604,106) Health Care - 1.64% Pharmaceuticals - 1.64% Abbott Laboratories Johnson & Johnson Total Health Care (Cost $3,344,228) Special Purpose Entity - 0.00% Broadcasting (except Internet) - 0.00% Adelphia Recovery Trust (a)(b) 0 Total Special Purpose Entity (Cost $712,005) 0 TOTAL COMMON STOCKS (Cost $8,333,421) CONVERTIBLE PREFERRED STOCKS - 3.07% Consumer Discretionary - 0.77% Media - 0.77% The Interpublic Group of Companies, Inc. Total Consumer Discretionary (Cost $2,015,050) Financials - 1.39% Commercial Banks - 1.39% Boston Private Capital Trust I (a) Total Financials (Cost $5,342,000) Health Care - 0.91% Health Care Providers & Services - 0.91% HealthSouth Corp. Total Health Care (Cost $2,563,619) TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $9,920,669) PREFERRED STOCKS - 2.22% Financials - 2.22% Capital Markets - 0.92% AMG Capital Trust I Real Estate Management & Development - 1.30% FirstserviceCorp. (d) Total Financials (Cost $5,032,681) TOTAL PREFERRED STOCKS (Cost $5,032,681) CONVERTIBLE BONDS - 9.05% Consumer Discretionary - 0.46% Media - 0.46% The Interpublic Group of Companies, Inc. 4.750%, 03/15/2023 Total Consumer Discretionary (Cost $990,000) Consumer Staples - 0.12% Food & Staples Retailing - 0.12% The Pantry,Inc. 3.000%, 11/15/2012 Total Consumer Staples (Cost $280,731) Energy - 1.87% Energy Equipment & Services - 1.87% Hornbeck Offshore Services Inc. 1.625%, 11/15/2026 Total Energy (Cost $3,995,299) Financials - 0.53% Capital Markets - 0.53% Janus Capital Group, Inc. 3.250%, 07/15/2014 Total Financials (Cost $1,304,838) Health Care - 4.48% Biotechnology - 1.11% Amylin Pharmaceuticals, Inc. 3.000%, 06/15/2014 Health Care Equipment & Supplies - 2.06% NuVasive, Inc. 2.250%, 03/15/2013 2.750%, 07/01/2017 SonoSite,Inc. 3.750%, 07/15/2014 Life Sciences Tools & Services - 1.31% Charles River Laboratories International, Inc. 2.250%, 06/15/2013 Total Health Care (Cost $10,139,440) Industrials - 1.50% Electrical Equipment - 0.79% General Cable Corp. 4.500%, 11/15/2029 Machinery - 0.11% Chart Industries, Inc. 2.000%, 08/01/2018 Trading Companies & Distributors - 0.60% WESCO International,Inc. 6.000%, 09/15/2029 Total Industrials (Cost $2,834,728) Materials - 0.09% Metals & Mining - 0.09% Steel Dynamics, Inc. 5.125%, 06/15/2014 Total Materials (Cost $200,000) TOTAL CONVERTIBLE BONDS (Cost $19,745,036) CORPORATE BONDS - 70.46% Consumer Discretionary - 28.74% Diversified Consumer Services - 3.26% Carriage Services, Inc. 7.875%, 01/15/2015 Education Management LLC 8.750%, 06/01/2014 Hotels, Restaurants & Leisure - 6.72% Cedar Fair L.P. 9.125%, 08/01/2018 Gaylord Entertainment Co. 6.750%, 11/15/2014 Isle of Capri Casinos 7.000%, 03/01/2014 Penn National Gaming, Inc. 8.750%, 08/15/2019 Pinnacle Entertainment, Inc. 7.500%, 06/15/2015 Royal Caribbean Cruises Ltd. 7.000%, 06/15/2013 (d) 7.500%, 10/15/2027 (d) Scientific Games International Inc. 7.875%, 06/15/2016 (c) Speedway Motorsports, Inc. 8.750%, 06/01/2016 6.750%, 02/01/2019 Vail Resorts, Inc. 6.500%, 05/01/2019 Household Durables - 1.78% Jarden Corp. 7.500%, 05/01/2017 Sealy Mattress Co. 8.250%, 06/15/2014 10.875%, 04/15/2016 (c) Internet & Catalog Retail - 0.46% HSN,Inc. 11.250%, 08/01/2016 Leisure Equipment & Products - 1.16% Brunswick Corp. 7.375%, 09/01/2023 Media - 7.46% Interactive Data Corp. 10.250%, 08/01/2018 Lamar Media Corp. 6.625%, 08/15/2015 6.625%, 08/15/2015 Lions Gate Entertainment Inc. 10.250%, 11/01/2016 (d) MDC Partners Inc. 11.000%, 11/01/2016 (d) Regal Entertainment Group 9.125%, 08/15/2018 Ticketmaster Entertainment, Inc. 10.750%, 08/01/2016 Specialty Retail - 4.40% AutoNation, Inc. 7.000%, 04/15/2014 Sonic Automotive, Inc. 9.000%, 03/15/2018 United Auto Group, Inc. 7.750%, 12/15/2016 Textiles, Apparel & Luxury Goods - 3.50% Oxford Industries,Inc. 11.375%, 07/15/2015 Phillips Van-Heusen 7.750%, 11/15/2023 Total Consumer Discretionary (Cost $66,391,757) Consumer Staples - 6.56% Food & Staples Retailing - 2.23% The Pantry, Inc. 7.750%, 02/15/2014 Susser Holdings LLC / Susser Finance Corp. 8.500%, 05/15/2016 Food Products - 1.30% Darling International, Inc. 8.500%, 12/15/2018 Smithfield Foods, Inc. 7.750%, 07/01/2017 Personal Products - 3.03% Prestige Brands Inc. 8.250%, 04/01/2018 Revlon Consumer Products Corp. 9.750%, 11/15/2015 Total Consumer Staples (Cost $15,176,015) Energy - 8.25% Energy Equipment & Services - 0.96% Gulfmark Offshore, Inc. 7.750%, 07/15/2014 Parker Drilling Co. 9.125%, 04/01/2018 SESI, LLC 7.125%, 12/15/2021 (c) Oil, Gas & Consumable Fuels - 7.29% Berry Petroleum Co. 10.250%, 06/01/2014 8.250%, 11/01/2016 Concho Resources, Inc. 8.625%, 10/01/2017 6.500%, 01/15/2022 Continental Resources, Inc. 8.250%, 10/01/2019 Frontier Oil Corp. 6.875%, 11/15/2018 Goodrich Petroleum Corp. 8.875%, 03/15/2019 (c) Inergy LP/Inergy Finance Corp. 6.875%, 08/01/2021 United Refining Co. 10.500%, 02/28/2018 Total Energy (Cost $19,415,973) Health Care - 4.70% Health Care Providers & Services - 3.21% Acadia Healthcare Co. Inc. 12.875%, 11/01/2018 (c) CHS/Community Health Systems, Inc. 8.875%, 07/15/2015 ExamWorks Group, Inc. 9.000%, 07/15/2019 (c) Pharmaceuticals - 1.49% Warner Chilcott Corp. 7.750%, 09/15/2018 (d) Total Health Care (Cost $11,235,254) Industrials - 15.68% Aerospace & Defense - 3.37% Kratos Defense & Security Solutions, Inc. 10.000%, 06/01/2017 TransDigm, Inc. 7.750%, 12/15/2018 Triumph Group Inc. 8.000%, 11/15/2017 8.625%, 07/15/2018 Commercial Services & Supplies - 4.79% Casella Waste Systems, Inc. 7.750%, 02/15/2019 Cenveo Corp. 7.875%, 12/01/2013 Covanta Holding Corp. 3.250%, 06/01/2014 7.250%, 12/01/2020 Interface, Inc. 9.500%, 02/01/2014 Mobile Mini, Inc. 6.875%, 05/01/2015 Construction & Engineering - 1.46% Tutor Perini Corp. 7.625%, 11/01/2018 Electrical Equipment - 0.11% Polypore International, Inc. 7.500%, 11/15/2017 Machinery - 1.08% Altra Holdings, Inc. 8.125%, 12/01/2016 American Railcar Industries, Inc. 7.500%, 03/01/2014 Road & Rail - 4.87% Kansas City Southern de Mexico SA de CV 8.000%, 02/01/2018 (d) 6.625%, 12/15/2020 (d) 6.125%, 06/15/2021 (d) Quality Distribution LLC/QD Capital Corp. 9.875%, 11/01/2018 Total Industrials (Cost $36,583,448) Information Technology - 5.87% Electronic Equipment, Instruments & Components - 1.98% Kemet Corp. 10.500%, 05/01/2018 Internet Software & Services - 0.11% Equinix, Inc. 7.000%, 07/15/2021 IT Services - 2.15% iGate Corp. 9.000%, 05/01/2016 (c) Semiconductors & Semiconductor Equipment - 1.00% KLA-TencorCorp. 6.900%, 05/01/2018 National Semiconductor Corp. 6.600%, 06/15/2017 Software - 0.63% Audatex North America, Inc. 6.750%, 06/15/2018 Total Information Technology (Cost $13,252,637) Materials - 0.22% Metals & Mining - 0.22% Steel Dynamics, Inc. 7.625%, 03/15/2020 Total Materials (Cost $500,000) Telecommunication Services - 0.44% Diversified Telecommunications - 0.44% Level 3 Financing, Inc. 10.000%, 02/01/2018 Total Telecommunication Services (Cost $1,071,494) TOTAL CORPORATE BONDS (Cost $163,626,578) SHORT TERM INVESTMENTS - 9.88% Investment Company - 9.88% $ Fidelity Institutional Government Portfolio - 0.01% (e) The STIT-Treasury Portfolio - 0.02% (e) Total Investment Company TOTAL SHORT TERM INVESTMENTS (Cost $23,860,670) Total Investments (Cost ($230,519,055) - 98.37% Other Assets in Excess of Liabilities - 1.63% TOTAL NET ASSETS - 100.00% $ (a) Non Income Producing. (b) Illiquid Security. The total value of these securities amounted to $0 (0.00% of net assets) at December 31, 2011. (c) Restricted security deemed liquid. The total value of restricted securities is $15,381,038 (6.37% of net assets) at December 31, 2011. (d) Foreign issued security. The total value of these securities amounted to $29,249,275 (12.11% of net assets) at December 31 30, 2011. (e) 7-day yield. The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo International Fund Schedule of Investments December 31, 2011 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 87.63% Australia - 0.50% Metals & Mining - 0.50% BHP Billiton Ltd. - ADR $ Total Australia (Cost $306,175) Brazil - 6.90% Diversified Financial Services - 1.60% BM&F Bovespa SA Health Care Providers & Services - 1.93% Diagnosticos da America SA Fleury SA Real Estate Management & Development - 1.08% BR Properties SA Iguatemi Empresa de Shopping Centers SA Wireless Telecommunication Services - 2.29% Tim Participacoes SA - ADR Total Brazil (Cost $4,623,775) Canada - 0.49% Metals & Mining - 0.49% Teck Resources Ltd. - Class B Total Canada (Cost $300,015) Chile - 1.69% Beverages - 1.69% Compania Cervecerias Unidas S.A. - ADR Total Chile (Cost $794,327) China - 5.42% Automobiles - 1.13% Dongfeng Motor Group Co. Ltd. - Class H Biotechnology - 0.96% 3SBio,Inc. - ADR(a) Communications Equipment - 0.11% O-Net Communication Group Ltd.(a) Food Products - 0.25% Biostime International Holdings Ltd. Health Care Equipment & Supplies - 0.72% Mindray Medical International Ltd. - ADR Internet Software & Services - 0.14% ChinaCache International Holdings Ltd. - ADR(a) IT Services - 1.00% Travelsky Technology Ltd. - Class H Specialty Retail - 1.11% China ZhengTong Auto Services Holdings Ltd.(a) Lentuo Internationl Inc. - ADR(a)(b) Total China (Cost $4,215,224) France - 10.72% Beverages - 2.57% Pernod Ricard SA Remy Cointreau SA Chemicals - 1.23% Air Liquide SA Electrical Equipment - 1.48% Schneider Electric Energy Equipment & Services - 1.24% Technip SA Food Products - 1.88% DANONE S.A. Software - 1.53% Dassault Systemes S.A. Textiles, Apparel & Luxury Goods - 0.79% LVMH Moet Hennessy Louis Vuitton SA Total France (Cost $6,616,514) Germany - 12.75% Automobiles - 0.31% Bayerische Motoren Werke (BMW) AG - ADR Bayerische Motoren Werke (BMW) AG Food Products - 0.72% KWS Saat AG Health Care Equipment & Supplies - 2.09% Fresenius SE Household Products - 1.95% Henkel AG & Co. KGaA Industrial Conglomerates - 0.71% Siemens AG - ADR Pharmaceuticals - 2.01% Bayer AG - ADR Bayer AG Software - 1.52% SAP AG - ADR Textiles, Apparel & Luxury Goods - 3.44% Adidas AG Puma AG Rudolf Dassler Sport Total Germany (Cost $7,819,418) Hong Kong - 8.78% Food Products - 1.09% Asian Citrus Holdings Ltd. Hotels, Restaurants & Leisure - 0.55% Fairwood Holdings Ltd. Mandarin Oriental International Ltd. Industrial Conglomerates - 4.31% Jardine Matheson Holding Ltd. Jardine Strategic Holdings Ltd.(a) Specialty Retail - 1.02% Belle International Holdings Ltd. Oriental Watch Holdings Ltd. Textiles, Apparel & Luxury Goods - 0.97% Stella International Holdings Ltd. Wireless Telecommunication Services - 0.84% China Mobile Ltd. Total Hong Kong (Cost $5,850,045) India - 1.37% Pharmaceuticals - 1.37% Dr. Reddy's Laboratories Ltd. - ADR Total India (Cost $721,953) Israel - 1.04% Pharmaceuticals - 1.04% Teva Pharmaceutical Industries Ltd. - ADR Total Israel (Cost $656,068) Japan - 2.21% Electronic Equipment, Instruments & Components - 0.56% Nippon Electric Glass Co., Ltd. Machinery - 1.26% FANUC CORP. Tobacco - 0.39% 50 JAPAN TOBACCO INC. Total Japan (Cost $1,527,945) Luxembourg - 1.97% Wireless Telecommunication Services - 1.97% Millicom Internationall Cellular SA(a) Total Luxembourg (Cost $890,509) Malaysia - 2.41% Airlines - 2.07% AirAsia BHD Hotels, Restaurants & Leisure - 0.34% QSR Brands Bhd Total Malaysia (Cost $673,270) Mexico - 1.31% Food & Staples Retailing - 0.54% Wal-Mart de Mexico SAB de CV - ADR Wireless Telecommunication Services - 0.77% America Movil SAB de CV - ADR Total Mexico (Cost $792,472) Netherlands - 3.10% Food Products - 2.10% Unilever NV - NY Shares - ADR Semiconductors & Semiconductor Equipment - 1.00% ASML Holding N.V. - NY Shares - ADR Total Netherlands (Cost $1,730,479) Norway - 0.80% Commercial Services & Supplies - 0.80% Tomra Systems Asa Total Norway (Cost $437,067) Singapore - 0.77% Semiconductors & Semiconductor Equipment - 0.77% Avago Technologies Ltd. Total Singapore (Cost $545,220) Spain - 1.35% Specialty Retail - 1.35% Industria de Diseno Textil, S.A. (Inditex) Total Spain (Cost $844,268) Sweden - 1.27% Communications Equipment - 0.85% Telefonaktirbolaget LM Ericsson - ADR Specialty Retail - 0.42% Hennes & Mauritz AB (H&M) - Class B Total Sweden (Cost $907,152) Switzerland - 11.40% Capital Markets - 3.50% GAM Holding AG Julius Baer Group Ltd. Chemicals - 1.63% Syngenta Ag - ADR Electrical Equipment - 1.78% ABB Ltd. - ADR Food Products - 2.15% Barry Callebaut Ag Nestle SA Marine - 0.28% Kuehne + Nagel International AG Textiles, Apparel & Luxury Goods - 2.06% Compagnie Financiere Richemont SA - Class BR A The Swatch Group AG Total Switzerland (Cost $6,925,522) Taiwan, Province of China - 1.80% Semiconductors & Semiconductor Equipment - 1.80% Taiwan Semiconductor Manufacturing Company Ltd. - ADR Total Taiwan, Province of China (Cost $858,239) United Kingdom - 9.58% Beverages - 2.41% Diageo plc - ADR SABMiller plc Capital Markets - 2.38% Schroders PLC Schroders PLC Energy Equipment & Services - 0.55% Petrofac Ltd. Health Care Equipment & Supplies - 1.18% Smith & Nephew PLC - ADR Hotels, Restaurants & Leisure - 1.57% Millennium & Copthorne Hotels PLC Internet Software & Services - 1.49% Telecity Group PLC(a) Total United Kingdom (Cost $5,961,103) TOTAL COMMON STOCK (Cost $53,996,760) PREFERRED STOCKS - 3.73% Brazil - 3.73% Beverages - 2.26% Companhia de Bebidas das Americas (AMBEV) - ADR Oil, Gas & Consumable Fuels - 1.47% Petroleo Brasileiro S.A. - ADR Total Brazil (Cost $2,094,368) TOTAL PREFERRED STOCK (Cost $2,094,368) SHORT TERM INVESTMENTS - 2.21% Investment Company - 2.21% $ Fidelity Institutional Government Portfolio - 0.01% (c) Total Investment Company TOTAL SHORT TERM INVESTMENTS (Cost $1,340,167) Total Investments (Cost ($57,431,295) - 93.57% Other Assets in Excess of Liabilities - 6.43% TOTAL NET ASSETS - 100.00% $ ADR American Depositary Receipt PLC Public Limited Company (a) Non Income Producing. (b) Portion or all of this security deemed illiquid. The total value of these portions amounted to $127,243 (0.21% of net assets) at December 31, 2011. (c) 7-day yield. The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. As of December 31, 2011, the industry diversification was as follows: Fair Value Percentage Common Stocks Airlines 2.07% Automobiles 1.44% Beverages 6.66% Biotechnology 0.96% Capital Markets 5.87% Chemicals 2.86% Commercial Services & Supplies 0.80% Communications Equipment 0.96% Diversified Financial Services 1.60% Electrical Equipment 3.26% Electronic Equipment, Instruments & Components 0.56% Energy Equipment & Services 1.79% Food & Staples Retailing 0.54% Food Products 8.19% Health Care Equipment & Supplies 4.00% Health Care Providers & Services 1.93% Hotels, Restaurants & Leisure 2.46% Household Products 1.95% Industrial Conglomerates 5.03% Internet Software & Services 1.63% IT Services 1.01% Machinery 1.26% Marine 0.28% Metals & Mining 0.99% Pharmaceuticals 4.43% Real Estate Management & Development 1.08% Semiconductors & Semiconductor Equipment 3.56% Software 3.05% Specialty Retail 3.90% Textiles, Apparel & Luxury Goods 7.26% Tobacco 0.39% Wireless Telecommunication Services 5.86% Total Common Stocks 87.63% Preferred Stocks Beverages 2.26% Oil, Gas & Consumable Fuels 1.47% Total Preferred Stocks 3.73% Short Term Investments Investment Company 2.21% Total Short Term Investments 2.21% Total Investments 93.57% Other Assets in Excess of Liabilities 6.43% TOTAL NET ASSETS 100.00% The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo Large Cap Fund Schedule of Investments December 31, 2011 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 97.11% Consumer Discretionary - 10.55% Automobiles - 3.67% TOYOTA MOTOR CORP. - ADR (b) $ Media - 4.18% The Walt Disney Co. Specialty Retail - 1.39% Abercrombie & Fitch Co. - Class A Textiles, Apparel & Luxury Goods - 1.31% Ralph Lauren Corp. Total Consumer Discretionary (Cost $2,838,104) Consumer Staples - 1.48% Food & Staples Retailing - 1.48% Costco Wholesale Corp. Total Consumer Staples (Cost $229,755) Energy - 3.70% Energy Equipment & Services - 3.70% Schlumberger Ltd. (b) Total Energy (Cost $948,313) Financials - 14.11% Capital Markets - 4.74% Northern Trust Corp. T. Rowe Price Group, Inc. Diversified Financial Services - 9.37% American Express Co. Franklin Resources, Inc. JPMorgan Chase & Co. Total Financials (Cost $3,848,697) Health Care - 16.12% Biotechnology - 3.62% Gilead Sciences, Inc. (a) Health Care Providers & Services - 1.70% HEALTHSOUTH Corp. (a) Life Sciences Tools & Services - 2.97% Agilent Technologies, Inc. (a) Pharmaceuticals - 7.83% Bayer AG - ADR (b) Forest Laboratories, Inc. (a) Hospira, Inc. (a) Total Health Care (Cost $5,260,791) Industrials - 9.08% Aerospace & Defense - 3.86% The Boeing Co. Air Freight & Logistics - 3.90% FedEx Corp. Construction & Engineering - 1.32% Fluor Corp. Total Industrials (Cost $1,865,657) Information Technology - 38.58% Communications Equipment - 11.02% Juniper Networks, Inc. (a) Motorola Solutions, Inc. QUALCOMM Inc. Computers & Peripherals - 3.42% NetApp, Inc. (a) Electronic Equipment, Instruments & Components - 1.66% Corning Inc. Internet Software & Services - 3.64% eBay Inc. (a) IT Services - 2.22% Visa Inc. Semiconductors & Semiconductor Equipment - 11.42% Applied Materials, Inc. Broadcom Corp. - Class A Intel Corp. Texas Instruments, Inc. Software - 5.20% Electronic Arts Inc. (a) Oracle Corp. Total Information Technology (Cost $10,865,173) Materials - 3.49% Chemicals - 3.49% Monsanto Co. Total Materials (Cost $947,411) TOTAL COMMON STOCKS (Cost $26,803,901) SHORT TERM INVESTMENTS - 2.86% Investment Company - 2.86% $ Fidelity Institutional Government Portfolio - 0.01% (c) Total Investment Company TOTAL SHORT TERM INVESTMENTS (Cost $902,514) Total Investments (Cost ($27,706,415) - 99.97% Other Assets in Excess of Liabilities - 0.03% TOTAL NET ASSETS - 100.00% $ ADR American Depositary Receipt (a) Non Income Producing. (b) Foreign Issued Security. The total value of these securities amounted to $2,834,341 (8.99% of net assets) at December 31, 2011. (c) 7-day yield. The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo Micro Cap Fund Schedule of Investments December 31, 2011 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 93.48% Consumer Discretionary - 8.93% Diversified Consumer Services - 2.65% National American University Holdings, Inc. $ Steiner Leisure Ltd. (a)(b) Hotels, Restaurants & Leisure - 2.46% Shuffle Master, Inc. (a) Household Durables - 0.48% The Dixie Group, Inc. (a) Specialty Retail - 0.34% Mattress Firm Holding Corp. (a) Textiles, Apparel & Luxury Goods - 3.00% Oxford Industries, Inc. Total Consumer Discretionary (Cost $2,175,992) Consumer Staples - 1.80% Beverages - 0.45% Primo Water Corp. (a) Food Products - 1.35% Smart Balance, Inc. (a) Total Consumer Staples (Cost $1,081,020) Financials - 7.72% Capital Markets - 2.81% Cohen & Steers, Inc. Edelman Financial Group Inc. Diversified Financial Services - 4.91% MarketAxess Holdings, Inc. Total Financials (Cost $1,669,598) Health Care - 17.44% Health Care Equipment & Supplies - 7.46% Align Technology, Inc. (a) ICU Medical, Inc. (a) Meridian Bioscience, Inc. Neogen Corp. (a) Health Care Providers & Services - 3.91% Landauer, Inc. National Research Corp. Health Care Technology - 6.07% Computer Programs and Systems, Inc. Medidata Solutions, Inc. (a) Omnicell, Inc. (a) Total Health Care (Cost $3,768,157) Industrials - 12.84% Building Products - 1.71% Ameresco, Inc. - Class A (a) Construction & Engineering - 2.59% MYR Group Inc. (a) Electrical Equipment - 3.11% Thermon Group Holdings Inc. (a) Machinery - 3.55% Chart Industries, Inc. (a) Professional Services - 1.88% Exponent, Inc. (a) Total Industrials (Cost $2,826,934) Information Technology - 42.61% Communications Equipment - 2.48% EXFO, Inc. (a)(b) ShoreTel, Inc. (a) Computers & Peripherals - 3.34% Rimage Corp. Stratasys, Inc. (a) Electronic Equipment, Instruments & Components - 3.12% DTS, Inc. (a) Electro Scientific Industries, Inc. (a) Internet Software & Services - 19.85% comScoreInc. (a) Cornerstone OnDemand, Inc. (a) Envestnet, Inc. (a) Internap Network Services Corp. (a) Keynote Systems, Inc. NIC, Inc. Responsys, Inc. (a) SciQuest, Inc. (a) SPS Commerce Inc. (a) XO Group, Inc. (a) Zix Corp. (a) Semiconductors & Semiconductor Equipment - 2.85% NVE Corp. (a) PDF Solutions, Inc. (a) Software - 10.97% ACI Worldwide, Inc. (a) Deltek,Inc. (a) EPIQ Systems, Inc. Imperva Inc. (a) PROS Holdings, Inc. (a) Tangoe, Inc. (a) Velti PLC (a)(b) Total Information Technology (Cost $12,961,864) Materials - 2.14% Chemicals - 0.89% STR Holdings Inc. (a) Metals & Mining - 1.25% Horsehead Holding Corp. (a) Total Materials (Cost $858,699) TOTAL COMMON STOCKS (Cost $25,342,264) SHORT TERM INVESTMENTS - 6.33% Investment Company - 6.33% $ Fidelity Institutional Government Portfolio - 0.01% (c) Total Investment Company TOTAL SHORT TERM INVESTMENTS (Cost $2,148,289) Total Investments (Cost ($27,490,553) - 99.81% Other Assets in Excess of Liabilities - 0.19% TOTAL NET ASSETS - 100.00% $ PLC Public Limited Company (a) Non Income Producing. (b) Foreign Issued Security. The total value of these securities amounted to $1,136,656 (3.35% of net assets) at December 31, 2011. (c) 7-day yield. The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo Mid Cap Fund Schedule of Investments December 31, 2011 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 95.41% Consumer Discretionary - 31.24% Auto Components - 5.49% Autoliv, Inc. $ Gentex Corp. Distributors - 0.93% LKQ Corp. (a) Diversified Consumer Services - 2.67% DeVry, Inc. Hotels, Restaurants & Leisure - 5.78% Chipotle Mexican Grill, Inc. (a) International Game Technology Life Time Fitness, Inc. (a) Household Durables - 2.87% Harman International Industries, Inc. Specialty Retail - 8.08% Abercrombie & Fitch Co. - Class A PETsMART, Inc. Urban Outfitters, Inc. (a) Textiles, Apparel & Luxury Goods - 5.42% Deckers Outdoor Corp. (a) Ralph Lauren Corp. Under Armour, Inc. - Class A (a) Total Consumer Discretionary (Cost $168,711,010) Consumer Staples - 2.40% Food & Staples Retailing - 2.40% Whole Foods Market, Inc. Total Consumer Staples (Cost $8,809,083) Financials - 15.96% Capital Markets - 5.83% Affiliated Managers Group, Inc. (a) Eaton Vance Corp. Northern Trust Corp. Diversified Financial Services - 10.13% Global Payments Inc. Moody's Corp. Morningstar, Inc. MSCI, Inc. (a) Total Financials (Cost $100,146,139) Health Care - 7.67% Biotechnology - 1.18% Amylin Pharmaceuticals, Inc. (a) Health Care Equipment & Supplies - 1.72% DENTSPLY International, Inc. Life Sciences Tools & Services - 2.64% Charles River Laboratories International, Inc. (a) Illumina, Inc. (a) Pharmaceuticals - 2.13% Forest Laboratories, Inc. (a) Total Health Care (Cost $58,464,367) Industrials - 6.25% Air Freight & Logistics - 0.83% UTI Worldwide, Inc. (b) Commercial Services & Supplies - 1.49% Covanta HoldingCorp. Construction & Engineering - 2.56% Quanta Services, Inc. (a) Professional Services - 1.37% Verisk Analytics, Inc - Class A (a) Total Industrials (Cost $43,733,278) Information Technology - 29.72% Communications Equipment - 2.33% Juniper Networks, Inc. (a) Electronic Equipment, Instruments & Components - 3.45% Dolby Laboratories, Inc. - Class A (a) Internet Software & Services - 5.46% Akamai Technologies, Inc. (a) Equinix, Inc. (a) IT Services - 6.98% Fiserv, Inc. (a) FleetCor Technologies Inc. (a) NeuStar, Inc. (a) VeriFone Systems, Inc. (a) Semiconductors & Semiconductor Equipment - 3.59% KLA-Tencor Corp. Software - 7.91% ANSYS, Inc. (a) Electronic Arts Inc. (a) Red Hat, Inc. (a) Solera Holdings Inc. Total Information Technology (Cost $171,405,280) Materials - 2.17% Chemicals - 2.17% FMC Corp. Total Materials (Cost $9,605,756) TOTAL COMMON STOCKS (Cost $560,874,913) SHORT TERM INVESTMENTS - 4.96% Investment Company - 4.96% $ Fidelity Institutional Government Portfolio - 0.01% (c) Total Investment Company TOTAL SHORT TERM INVESTMENTS (Cost $33,206,602) Total Investments (Cost ($594,081,515) - 100.37% Liabilities in Excess of Other Assets - (0.37)% ) TOTAL NET ASSETS - 100.00% $ (a) Non Income Producing. (b) Foreign Issued Security. The total value of these securities amounted to $5,569,839 (0.83% of net assets) at December 31, 2011. (c) 7-day yield. The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo Science & Technology Fund Schedule of Investments December 31, 2011 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 96.12% Energy - 3.73% Energy Equipment & Services - 3.73% Baker Hughes, Inc. $ Schlumberger Ltd. (b) Total Energy (Cost $10,264,762) Health Care - 30.03% Biotechnology - 4.64% Amylin Pharmaceuticals, Inc. (a) Gilead Sciences, Inc. (a) Health Care Equipment & Supplies - 6.03% Align Technology, Inc. (a) Baxter International Inc. NuVasive, Inc. (a) Health Care Providers & Services - 1.49% HEALTHSOUTH Corp. (a) Health Care Technology - 2.65% athenahealth Inc. (a) Computer Programs and Systems, Inc. Life Sciences Tools & Services - 6.34% Agilent Technologies, Inc. (a) Charles River Laboratories International, Inc. (a) Illumina, Inc. (a) Techne Corp. Pharmaceuticals - 8.88% Allergan, Inc. Forest Laboratories, Inc. (a) Hospira, Inc. (a) Warner Chilcott PLC - Class A (a)(b) Total Health Care (Cost $97,991,241) Industrials - 9.24% Aerospace & Defense - 1.50% Ceradyne, Inc. (a) Construction & Engineering - 2.46% Quanta Services, Inc. (a) Electrical Equipment - 2.14% Roper Industries, Inc. Machinery - 1.42% Chart Industries, Inc. (a) Professional Services - 1.72% The Corporate Executive Board Co. Total Industrials (Cost $23,674,592) Information Technology - 49.02% Communications Equipment - 12.56% ADTRAN, Inc. Cisco Systems, Inc. F5 Networks, Inc. (a) Juniper Networks, Inc. (a) Motorola Solutions, Inc. QUALCOMM Inc. Riverbed Technology, Inc. (a) Computers & Peripherals - 7.30% Apple Inc. (a) EMC Corp. (a) NetApp, Inc. (a) Electronic Equipment, Instruments & Components - 0.53% Dolby Laboratories, Inc. - Class A (a) OSI Systems, Inc. (a) Internet Software & Services - 9.90% Akamai Technologies, Inc. (a) Ancestry.com, Inc. (a) eBay Inc. (a) Equinix, Inc. (a) Google Inc. - Class A (a) IT Services - 3.34% International Business Machines Corp. (IBM) NeuStar, Inc. (a) Semiconductors & Semiconductor Equipment - 7.04% Applied Materials, Inc. Broadcom Corp. - Class A Intel Corp. Semtech Corp. (a) Software - 8.35% ACI Worldwide, Inc. (a) ANSYS, Inc. (a) Citrix Systems, Inc. (a) Electronic Arts Inc. (a) Oracle Corp. Total Information Technology (Cost $143,929,147) Materials - 4.10% Chemicals - 4.10% FMC Corp. Monsanto Co. Total Materials (Cost $11,287,749) TOTAL COMMON STOCKS (Cost $287,147,491) SHORT TERM INVESTMENTS - 4.05% Investment Company - 4.05% $ Fidelity Institutional Government Portfolio - 0.01% (c) Total Investment Company TOTAL SHORT TERM INVESTMENTS (Cost $13,320,191) Total Investments (Cost ($300,467,682) - 100.17% Liabilities in Excess of Other Assets - (0.17)% ) TOTAL NET ASSETS - 100.00% $ PLC Public Limited Company (a) Non Income Producing. (b) Foreign Issued Security. The total value of these securities amounted to $12,195,286 (3.71% of net assets) at December 31, 2011. (c) 7-day yield. The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo Small Cap Fund Schedule of Investments December 31, 2011 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 97.58% Consumer Discretionary - 22.71% Auto Components - 2.53% Gentex Corp. $ Diversified Consumer Services - 1.62% Capella Education Co. (a) DeVry, Inc. Hotels, Restaurants & Leisure - 13.77% Ameristar Casinos, Inc. Life Time Fitness, Inc. (a)(d) P.F. Chang's China Bistro, Inc. (d) Panera Bread Co. (a) WMS Industries, Inc. (a)(d) Household Durables - 2.23% Harman International Industries, Inc. Internet & Catalog Retail - 0.13% Blue Nile, Inc. (a) Textiles, Apparel & Luxury Goods - 2.43% Oxford Industries, Inc. (d) Under Armour, Inc. - Class A (a) Total Consumer Discretionary (Cost $361,074,819) Consumer Staples - 1.71% Food & Staples Retailing - 1.71% The Fresh Market, Inc. (a) Total Consumer Staples (Cost $44,587,752) Energy - 0.49% Energy Equipment & Services - 0.49% Lufkin Industries, Inc. Total Energy (Cost $12,453,956) Financials - 10.36% Capital Markets - 4.89% Financial Engines Inc. (a) Stifel Financial Corp. (a) Waddell & Reed Financial, Inc. - Class A Diversified Financial Services - 4.08% MarketAxess Holdings, Inc. (c) Morningstar, Inc. (c) Real Estate Management & Development - 1.39% FirstService Corp. (a)(b)(c) Total Financials (Cost $156,322,661) Health Care - 15.40% Biotechnology - 1.74% Amylin Pharmaceuticals, Inc. (a) Health Care Equipment & Services - 1.14% PSS World Medical, Inc. (a) Health Care Equipment & Supplies - 6.56% Align Technology, Inc. (a)(c)(d) Haemonetics Corp. (a) Health Care Technology - 2.34% athenahealth Inc. (a) Life Sciences Tools & Services - 3.62% ICON PLC - ADR (a)(b)(c) Techne Corp. (c) Total Health Care (Cost $305,434,995) Industrials - 14.40% Aerospace & Defense - 4.08% Ceradyne, Inc. (a) Hexcel Corp. (a) Electrical Equipment - 0.70% Polypore International, Inc. (a) Machinery - 2.68% Chart Industries, Inc. (a) Valmont Industries, Inc. Professional Services - 6.94% The Corporate Executive Board Co. (c)(d) Costar Group, Inc. (a)(c) Korn Ferry International (a) Total Industrials (Cost $229,749,802) Information Technology - 32.51% Communications Equipment - 3.32% ADTRAN, Inc. Computers & Peripherals - 1.59% Stratasys, Inc. (a)(d) Electronic Equipment, Instruments & Components - 3.05% Dolby Laboratories, Inc. - Class A (a) DTS, Inc. (a) National Instruments Corp. Internet Software & Services - 7.74% Ancestry.com, Inc. (a) Cornerstone OnDemand, Inc. (a) DealerTrack Holdings Inc. (a)(c)(d) Dice Holdings Inc. (a) Internap Network Services Corp. (a)(c)(d) LogMeIn, Inc. (a) XO Group, Inc. (a) IT Services - 2.96% NeuStar, Inc. (a) Semiconductors & Semiconductor Equipment - 7.05% Cabot Microelectronics Corp. (a) MKS Instruments, Inc. (c)(d) Semtech Corp. (a) Software - 6.80% ACI Worldwide, Inc. (a) Ariba, Inc. (a) Manhattan Associates, Inc. (a)(c)(d) OPNET Technologies, Inc. RealD Inc. (a) The Ultimate Software Group, Inc. (a) Total Information Technology (Cost $650,515,625) TOTAL COMMON STOCKS (Cost $1,760,139,610) PREFERRED STOCKS - 0.10% Financials - 0.10% Real Estate Management & Development - 0.10% FirstserviceCorp. (b) Total Financials (Cost $1,738,105) TOTAL PREFERRED STOCKS (Cost $1,738,105) SHORT TERM INVESTMENTS - 3.02% Investment Company - 3.02% $ Fidelity Institutional Government Portfolio - 0.01% (e) Total Investment Company TOTAL SHORT TERM INVESTMENTS (Cost $76,154,702) Total Investments (Cost ($1,838,032,417) - 100.70% Liabilities in Excess of Other Assets - (0.70)% ) TOTAL NET ASSETS - 100.00% $ ADR American Depositary Receipt PLC Public Limited Company (a) Non Income Producing. (b) Foreign Issued Security. The total value of these securities amounted to $72,393,471 (2.87% of net assets) at December 31, 2011. (c) Portion or all of these securities deemed illiquid. The total value of these portions amounted to $190,893,080 (7.56% of net assets) at December 31, 2011. (d) Affiliated company; the Fund owns 5% or more of the outstanding voting securities of the issuer. The total value of these securities amounted to $772,359,192 (30.59% of net assets) at December 31, 2011. Please see attached table for details on affiliate transactions. (e) 7-day yield. The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Summary of Fair Value Exposure at December 31, 2011 In accordance with FASB ASC 820, FairValue Measurements and Disclosure (ASC 820), fair value is defined as the price that a Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. ASC 820 establishes a three-tierhierarchy todistinguish between(1) inputs that reflecttheassumptions marketparticipantswouldusein pricinganasset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the value of the Funds’ investments. The inputs are summarized in the three broad levels listed below: Level 1 —Valuations based on quoted prices for investments in active markets that a Fund has the ability to access at the measurement date. Valuation adjustments are not applied to Level 1 investments. Level 2— Valuations based on other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.). Level 3—Valuations based on significant unobservable inputs (including a Fund’s ownassumptions and judgment in determining the fair value of investments). Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can be either observable or unobservable. The availability of observable inputs can vary between investments, and is affected by various factors such as the type of investment, and the volume and level of activity for that investment or similar investments in the marketplace. The inputs will be considered by the Adviser, along with any other relevant factors in the calculation of an investment’s fair value. The Funds use prices and inputs that are current as of the measurement date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels within the hierarchy. Non-U.S. equity securities actively traded in foreign markets may be reflected in Level 2 despite the availability of closing prices, because the Funds evaluate and determine whether those closing prices reflect fair value at the close of the NewYork StockExchange (NYSE) or require adjustment. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments. However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices. Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3. These models rely on one or more significant unobservable inputs and/or significant assumptions by the Valuation Committee. Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurement of applicable Fund assets and liabilities by level within the fair value hierarchy as of December 31, 2011. These assets are measured on a recurring basis. Buffalo China Fund Level 1 Level 2 Level 3 Total Common Stocks - - Short Term Investment - - Total* - - The Buffalo Flexible Income Fund Level 1 Level 2 Level 3 Total Common Stocks - - Convertible Bonds - - Corporate Bonds - - Short Term Investments - - Total* - Written Options ) - - ) The Buffalo Growth Fund Level 1 Level 2 Level 3 Total Common Stocks - - Short Term Investment - - Total* - - The Buffalo High Yield Fund Level 1 Level 2 Level 3 Total Common Stocks - - Convertible Preferred Stocks Consumer Discretionary - Financials - Health Care Providers & Services - - Preferred Stocks Financials - Convertible Bonds - - Corporate Bonds - - Short Term Investments - - Total* - The Buffalo International Fund Level 1 Level 2 Level 3 Total Common Stocks Australia - - Brazil - - Canada Chile - - China - - France - - Germany - - Hong Kong - India - - Israel - - Japan - - Luxembourg - - Malaysia - - Mexico - - Netherlands - - Norway - - Singapore - - Spain - - Sweden - - Switzerland - - Taiwan - - United Kingdom - - Preferred Stocks - - Short Term Investment - - Total* - The Large Cap Fund Level 1 Level 2 Level 3 Total Common Stocks Short Term Investments - - Total* - - The Buffalo Micro Cap Fund Level 1 Level 2 Level 3 Total Common Stocks - - Short Term Investments - - Total* - - The Buffalo Mid Cap Fund Level 1 Level 2 Level 3 Total Common Stocks - - Short Term Investments - - Total* - - The Buffalo Science & Technology Fund Level 1 Level 2 Level 3 Total Common Stocks - - Short Term Investment - - Total* - - The Buffalo Small Cap Fund Level 1 Level 2 Level 3 Total Common Stocks - - Preferred Stocks - - Short Term Investment - - Total* - - *Additional information regarding the industry and/or geographical classification of these investments is disclosed in the schedule of investments. The following is a reconciliation of the Buffalo China Fund Level 3 assets for which significant unobservable inputs were used to determine fair value for the period ended December 31, 2011: Investments in Securities Period Ended Fair Value Measurement Using Significant Unobservable Inputs (Level 3) December 31, 2011 Fair Value as of 3/31/2011 $- ** Total unrealized gain (losses) included in earnings - Realized gain included in earnings - Realized losses included in earnings Purchases Sales Issuance Settlements Transfer in and/or out of Level 3 Fair Value as of 12/31/2011 $- The amount of total gains or losses for the period included in net increase (decrease) in net asset applicable to outstanding shares attributed to the change in unrealized gains or losses relating to assets still held at the reporting date $- The following is a reconciliation of the Buffalo High Yield Fund Level 3 assets for which significant unobservable inputs were used to determine fair value for the period ended December 31, 2011: Investments in Securities Period Ended Fair Value Measurement Using Significant Unobservable Inputs (Level 3) December 31, 2011 Fair Value as of 3/31/2011 $- ** Total unrealized gain (losses) included in earnings - Realized gain included in earnings - Realized losses included in earnings - Purchases - Sales - Issuance - Settlements - Transfer in and/or out of Level 3 - Fair Value as of 12/31/2011 $- ** The amount of total gains or losses for the period included in net increase (decrease) in net asset applicable to outstanding shares attributed to the change in unrealized gains or losses relating to assets still held at the reporting date $- **Investment was valued at $0 based on unobservable inputs as of March 31, 2011 and December 31, 2011. There was no change in value in the investment(s) during the period ended December 31, 2011. In January 2010, FASB issued Accounting Standards Update No. 2010-06, Improving Disclosures about Fair Value Measurements (ASU 2010-06). ASU 2010-06 requires new disclosures regarding transfers in and out of Levels 1 and 2 (effective for interim and annual periods beginning after December 15, 2009), as well as additional details regarding Level 3 transaction activity (effective for interim and annual periods beginning after December 15, 2010). There were no significant transfers into or out of Level 1 and Level 2 fair value measurements during the reporting period for the Buffalo China Fund, Buffalo Flexible Income Fund, Buffalo Growth Fund, Buffalo High Yield Fund, Buffalo International Fund, Buffalo Large Cap Fund, Buffalo Micro Cap Fund, Buffalo Mid Cap Fund, Buffalo Science & Technology Fund and Buffalo Small Cap Fund, as compared to their classification from the most recent annual report. There were no significant transfers into or out of Level 1, Level 2 or Level 3 fair value measurements during the reporting period for the Buffalo China Fund, Buffalo Flexible Income Fund, Buffalo Growth Fund, Buffalo High Yield Fund, Buffalo Large Cap Fund, Buffalo Micro Cap Fund, Buffalo Mid Cap Fund, Buffalo Science & Technology Fund and Buffalo Small Cap Fund, as compared to their classification from the most recent annual report. At March 31, 2011, the securities in the Buffalo China Fund and the Buffalo International Fund were not adjusted using factors provided by the fair value vendor. At December 31, 2011, the securities in the Buffalo China Fund and the Buffalo International Fund were also not adjusted using factors provided by the fair value vendor. The following are transfers between Levels 1 and Level 2 as compared to their classification from the prior annual report: Market Value Fund Leve 1 to Level 2 Buffalo International Fund FASB ASC 815, Derivatives and Hedging (ASC 815) is intended to improve financial reporting about derivative instruments by requiring enhanced disclosures to enable investors to better understand how and why the Funds use derivative instruments, how these derivative instruments are accounted forandtheir effectsonthe Funds’ financial positionandresults of operations.The Buffalo Flexible Income Fund is the only Fund that has maintained any positions in derivative instruments or engaged in hedging activities during the period ended December 31, 2011. CALL OPTIONS WRITTEN CONTRACTS PREMIUMS Outstanding, beginning of period . Options written . Options terminated in closing transaction . - - Options exercised. Options expired. Outstanding, end of period . **The Funds’ valuation policy results in the use of fair valuation procedures for certain international investments when market activity follows the local closing of markets, but before the determination of the Funds’ NAVs. The use of this procedure results in the classification of investments valued in this manner as “Level 2”. In the event that such fair valuation procedures are not required, in accordance with the Funds’ policy, these investments would be included in “Level 1” designation. TRANSACTIONS WITH AFFILIATES:* Investments representing 5% or more of the outstanding voting securities of a portfolio company result in that company beingconsidered an affiliated company, as defined in the 1940 Act. The aggregate fair value of all securities of affiliated companies held in the Buffalo Small Cap Fund as of December 31, 2011 amounted to $772,359,192, representing 30.59% of net assets. There were no affiliated companies held in any other Funds. A summary of affiliated transactions for each company which is an affiliate at December 31, 2011 or was an affiliate during the period ended December 31, 2011 is as follows: Align Cabot Coldwater Corinthian The Corporate DealerTrack Technology, Inc. athenahealth Inc. Microelectronics Corp. Creek, Inc. Colleges, Inc. Executive Board Co. Holdings Inc. March 31, 2011 Balance Shares Cost $ Gross Additions Shares - Cost $
